DETAILED ACTION
RE: Gunn
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s species election of small bowel and colon/rectum in the reply filed on 1/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 98-108 are pending. Claims 1-97 are canceled.
4.	Clams 98-108 are under examination.

Information Disclosure Statement
5.	The information disclosure statement filed 3/4/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered as it pertains to Foreign Patent Documents Cite Nos: B1-B4.

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 60/577,206 and PCT/CA2005/000812, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 101 and 102 recites an anti-inflammatory and NSAID, respectively. Application Nos. 60/577,206 and PCT/CA2005/000812 do not mention an anti-inflammatory and NSAID. Therefore, the effectively filing date of claims 101 and 102 is the filing date of Application No. 11/553,972 (i.e. 10/27/2006).

Specification
7.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph [0099], for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
8.	Claims 99 and 101-102 are objected to because of the following informalities:  
	Claim 99 is objected to for the omission of the word “an” before the last word “vulva”.
	Claims 99 and 101-102 are objected to for grammatical errors. The term “hematological” in line 4 of claim 99 and “an anti-inflammatory” in claims 101 and 102 are adjectives and should be replaced with noun. 
 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	Claims 98-108 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holmgren et al. (US 6,558,678B1, date of patent: 5/6/2003).
Regarding claim 98-104, Holmgren et al. teaches a method of producing a vaccine composition against enteric infection caused by enterotoxigenic E. coli bacteria in humans, the method comprising selecting at least one E. coli strain from different 
Regarding claims 105-108, infections of the small bowel and colon are most commonly caused by E.coli, as evidenced by the instant specification ([00136], [00137], [00248]). 
It is noted that the preamble “for treating a cancer situated in a specific organ or tissue”, and the limitations “for subcutaneous injection or intradermal injection”, “for administration with an anti-inflammatory” and “for administration with NSAID” are intended use. 

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See also MPEP 2112.

11.	Claims 98-108 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Glenn et al. (US 20040146534A1, pub. date: 7/29/2004, filing date at least: 2/13/2002).	
Regarding claims 98-104, Glenn et al. teaches a method of making a  vaccine comprising killed enterotoxigenic E. coli whole cells, wherein the vaccine is capable of inducing an immune response in a human against enterotoxigenic E.coli (ETEC), the method comprising culturing ETEC in bacterial broth, harvesting the cultured ETEC by centrifugation and inactivating the ETEC by fixation with formalin, washing the 
Regarding claims 105-108, Glenn teaches that ETEC are the most common of the diarrheagenic E. coli and pose the greatest risk to travelers ([0081]). 
It is noted that the preamble “for treating a cancer situated in a specific organ or tissue”, and the limitations “for subcutaneous injection or intradermal injection”, “for administration with an anti-inflammatory” and “for administration with NSAID” are intended use. 
The intended use of a product does not impart novelty to a prior art disclosed product. The MPEP (2112) states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 262 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1997).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If a prior art structure is In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See also MPEP 2112.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 98-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,501,198. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 of U.S. Patent No. 8,501,198 disclose a method for treating a human patient for a cancer situated in the colon or in colonic tissue, the method comprising: administering intradermally or subcutaneously to the patient a medicament comprising an effective amount of an antigenic composition comprising whole killed cells of only one microbial pathogen, wherein the microbial pathogen is wild type Escherichia coli (E. 
coli), wherein the method further comprises administering to the patient an effective amount of an anti-inflammatory agent NSAID, the E. coli is selected from the group consisting of enterotoxigenic E. coli (ETEC), enteropathogenic E. coli (EPEC), 
	The medicament used in the method of the patent is necessarily prepared by a method including the steps of selecting the E. coli, killing the E. coli cells and formulating the killed E.coli cells as a medicament.
 
14.	Claims 98-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,320,787. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 of U.S. Patent No. . 9,320,787 disclose a method for treating a human patient for a cancer situated in the colon or in colonic tissue, the method comprising: administering to the patient at an administration site distant from site of the cancer a medicament comprising an effective amount of an antigenic composition comprising whole cells of a microbial pathogen that is an Escherichia coli (E. coli), wherein microbial antigenic determinants of the whole cells of E. coli are the sole 
active agents or the sole antigens for treating the cancer, the method comprises administering the medicament intradermally or subcutaneously and the cells are attenuated or killed, wherein the method further comprises administering to the patient an effective amount of an anti-inflammatory agent. 
The medicament used in the method of the patent is necessarily prepared by a method including the steps of selecting the E. coli, killing the E. coli cells and formulating the killed E.coli cells as a medicament.

Claims 1-17 of U.S. Patent No. . 9,320,788 disclose a method for treating a human patient for a cancer situated in the pancreas or in pancreatic tissue, the method comprising: administering to the patient at an administration site distant from the site of the cancer a medicament comprising an effective amount of an antigenic composition 
comprising whole cells of a microbial pathogen that is Escherichia coli (E. coli), wherein microbial antigenic determinants of the whole cells of E. coli  are the sole active agents or sole antigens for treatment of the cancer, wherein the treatment results in reduction in cancer cells situated in the pancreas or in the pancreatic tissue, wherein the antigenic composition comprises whole killed E. coli cells and wherein the microbial antigenic determinants of the whole killed cells of E. coli are the sole active agents or sole antigens for treatment of the cancer, wherein the method further comprises administering to the patient an effective amount of an anti-inflammatory agent, wherein the method comprises administering the antigenic composition by subcutaneous or intradermal injection to produce a localized skin immune response at a site of administration. 
The medicament used in the method of the patent is necessarily prepared by a method including the steps of selecting the E. coli, killing the E. coli cells and formulating the killed E.coli cells as a medicament.


Claims 1-16 of U.S. Patent No. 8,980,279 disclose a method for treating a human patient having Crohn's disease, the method comprising: administering to a human patient, diagnosed as having Crohn's disease and exhibiting symptoms of Crohn's disease, intradermally or subcutaneously a therapeutically effective amount of an antigenic formulation comprising whole killed Escherichia coli (E. coli), wherein the whole killed E. coli cells are cells of an E. coli strain that is pathogenic in colon, wherein the whole killed E. coli cells are cells of an E. coli strain collected from a patient with an E. coli colonic infection, wherein the antigenic formulation is administered so that each dose is effective to cause a visible localized inflammatory immune response at an administration site. 
The antigenic formulation comprising whole killed E. coli used in the method of the patent is necessarily prepared by a method including the steps of selecting the E. coli, killing the E. coli cells and formulating the killed E.coli cells.
It is noted that the preamble “for treating a cancer situated in a specific organ or tissue”, and the limitations “for subcutaneous injection or intradermal injection”, “for administration with an anti-inflammatory” and “for administration with NSAID” are intended use. 
The intended use of a product does not impart novelty to a prior art disclosed product. The MPEP (2112) states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See also MPEP 2112.

17.	Claims 98-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,226,340. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-14 of U.S. Patent No. 11,226,340 disclose a method for improving efficacy of a site specific immunotherapy (SSI) treatment of a human patient having Crohn's disease, wherein the SSI treatment comprises treatment with a formulation comprising a whole, killed E. coli that is pathogenic in the gastrointestinal tract, the method comprising: measuring or having measured in vitro a level of two or more of IFNgamma, IL-12P70 and IL-17A protein in a serum sample from the patient undergoing the SSI treatment;  and treating the patient with an adjusted dosage and/or dosage regimen of the SSI treatment based on the measured level of IFNgamma, IL-
The formulation comprising whole killed E. coli used in the method of the patent is necessarily prepared by a method including the steps of selecting the E. coli, killing the E. coli cells and formulating the killed E.coli cells.
It is noted that the preamble “for treating a cancer situated in a specific organ or tissue” and limitations “for subcutaneous injection or intradermal injection”, “for administration with an anti-inflammatory” and “for administration with NSAID” are intended use. 
The intended use of a product does not impart novelty to a prior art disclosed product. The MPEP (2112) states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 262 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1997).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See also MPEP 2112.

18.	Claims 98-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No. 16/594,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-38 of copending Application No. 16/594,092 (reference application) disclose a method for treating a patient having ulcerative colitis, the method comprising: administering to a patient, diagnosed as having ulcerative colitis and exhibiting symptoms of ulcerative colitis, intradermally or subcutaneously a therapeutically effective amount of an antigenic formulation comprising whole killed Escherichia coli (E. coli) cells, wherein the whole killed E. coli cells are cells of an E. coli strain that is pathogenic in a human colon, the patient is a human patient, wherein the antigenic formulation is administered so that the visible localized inflammation at the administration site occurs within one to 48 hours, the whole killed E. coli cells are cells of an E. coli strain collected from a human patient with an E. coli colonic infection.  
The antigenic formulation used in the method of copending application is necessarily prepared by a method including the steps of selecting the E. coli, killing the E. coli cells and formulating the killed E.coli cells as a medicament.

The intended use of a product does not impart novelty to a prior art disclosed product. The MPEP (2112) states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 262 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1997).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See also MPEP 2112.

Conclusion
19.	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643